Opinion of the Court
Paul W. BROSman, Judge:
A general court-martial convened in Korea found the accused guilty of a violation of the Uniform Code of Military Justice, Article 85, 50 USC § 679, in that on March 1, 1953, he had deserted his unit with intent to avoid hazardous duty. The convening authority approved the sentence to dishonorable discharge, total forfeitures, and confinement at hard labor for ten years, but suspended the execution of the dishonorable discharge. A board of review affirmed this action, but The Judge Advocate General, United States Army, remitted the confinement in excess of five years. Our grant of the accused’s petition for review included both sufficiency of the evidence to support the findings of guilty, and the possibility of instructional error.
II
Uncontradicted Government evidence —fully corroborated by the accused’s judicial admissions — 'disclosed that from March 1 until March 6, 1953, he was in a status of unauthorized absence from his company. According to his platoon leader, a Lieutenant Goudelock, this absence had been preceded by notification by the latter that on March 1 the accused “was to go on a listening post” — a duty which the court-martial could permissibly have found to be hazardous. According to Lieutenant Goudelock, he had located the accused fast asleep in the “sleeping bunker” of the platoon command post, and had informed him of the listening post assignment. The single but substantial vice in the prosecution’s ease has to do with the failure of Lieutenant Goudelock’s testimony to indicate with specificity that he had awakened the accused and made sure that he had regained consciousness sufficiently to receive and act on the information given him.
The accused denied categorically having been told at any time by Lieutenant Goudelock that he had been assigned listening post duty on March 1. He testified that after awakening from his nap in the platoon “sleeping bunker,” he had departed for a rear area to advise with a chaplain concerning his rotation point situation — and without any sort of knowledge that an attempt had been made to arouse him. According to his further testimony, he was unable to locate and consult the chaplain for several days. As soon as he had done so, he returned voluntarily to his organization. The accused recounted much prior combat experience, and asserted that he had served on listening posts on many previous occasions, and did not regard the duty as particularly dangerous. Defense witnesses stated that on March 23- — subsequent to the alleged offense — the accused had performed especially hazardous duty. No rebuttal witnesses were called.
Ill
The Government has urged vigorously that, if Lieutenant Goudelock had found the accused sleeping and had intended to inform him of a military assignment, the officer would, within the framework of normal duty performance, have assured himself that the ac*122cused was aroused and knew of the duty. Perhaps he would — and did. But perhaps he did not do so. Experience tells us that individuals differ sharply in the depth of their slumber. Some are rarely able to leave consciousness far behind, while the task of awakening others requires strenuous and continued effort. Moreover, the role of physical exhaustion' — and its possible existence in the factual background of this case — cannot be left out of account.
We are unwilling to believe that we should permit findings  of guilty of a capital offense to hinge on speculation and conjecture of this nature. Had Lieutenant Goudelock testified in any appropriate manner to the effect that he had aroused the  accused and had communicated to him the duty assignment involved, a simple question of fact would have resulted — one beyond the scope of review in this Court. But he did not do this. “In proving a specification alleging that the accused quit his unit or organization or place of duty with the intent to avoid hazardous duty or with the intent to shirk important service, there should be evidence of facts raising treasonable inference that the accused knew with reasonable certainty that he would be required for such hazardous duty or important service.” Manual for Courts-Martial, United States, 1951, paragraph 164a, page 314. (Emphasis supplied.) No such facts were shown here.
Government counsel have placed great stress on the use of the word “conversation” during the testimony of the prosecution’s two witnesses. How, they inquire, could Goudelock have “conversed” with the accused in the absence of consciousness on the latter’s part? We are without disposition to deny that the term “conversation” ordinarily implies reciprocal conduct between two or more persons — with all parties cognizant, at least generally, of the matters under discussion. However, we observe that on each of the two occasions the word “conversation” appeared in testimony, its use occurred in the course of the same leading question directed by trial counsel to both of his own witnesses. In each instance, too, the question evoked no more than a brief affirmative answer. Since to a certain extent trial counsel himself was testifying through leading questions which utilized the crucial term, the reasoning suggested by Government counsel seems inappropriate. Furthermore, when each witness recounted that which was said during the “conversation” between Goudelock and the accused, the account included what the lieutenant said and no more. No witness testified that the accused made any response whatever. In other words, both witnesses seem to have interpreted the word — as used in the trial counsel’s leading questions — to mean merely that something was said by someone, and not that two people were engaged in a verbal interchange.
The deficiency in the Government’s case is highlighted by the circumstance that the accused had willingly performed hazardous duty on frequent occasions, both before and after the offense alleged here. His uncontradicted evidence on this score, and his denial that he had been awake at the time Lieutenant Goudelock is said to have instructed him, together with the frailty of the prosecution’s case, all compel us to conclude that the evidence here was wholly insufficient to show knowledge of the hazardous duty.
We cannot forget that the accused has been convicted of a disgraceful — as well as a capital- — crime. Nor do we entertain doubt “that reasonable minds, as triers of the fact, must be in agreement that reasonable hypotheses other than guilt could be drawn from the evidence.” Stoppelli v. United States, 183 F2d 391, 393 (CA 9th Cir); United States v. O’Neal, 1 USCMA 138, 2 CMR 44. Without knowledge of the duty, the accused cannot have intended its avoidance. We recognize, of course, that every inference must be indulged in support of the finding of a court-martial. However, we feel that the effect of such a rule is neutralized in the instant ease chiefly bedause of the necessity for basing those, supporting inferences in turn on others arising from affirmative and possibly uninformed answers to improper leading questions.
*123IV
In view of our disposition of the first assignment of error, it is unnecessary that we consider the second. This is true for the reason that the defense’s, claim of misdirection relates solely to the offense of desertion. Accordingly, only so much of the court-martial’s finding as finds the accused guilty of absence without leave is affirmed, and the record of trial is remanded for possible reconsideration of sentence.
Chief Judge Quinn concurs.